Title: John Adams to John Woddrop, 3 Feb. 1786
From: Adams, John
To: Woddrop, John


          
            
              Sir.
            
            

              Grosvr. square

              Feby. 3. 1786—
            
          

          I have received the Letter you did my the honor to write me on the
              27th. of January—and several others before that some of
            which contained Letters for America, which I sent with my first dispatches.
          I have not answered any of those Letters because they related to a
            subject with which I have nothing to do. I am not come to this Country Sir, to solicit
            emigrations to the United states of America, not to offer any Kind of Encouragement to
            such as wish to go—
          All the World Knows that my Country is open to strangers—But she
            offers no rewards or assistance—Those who love liberty, Innocence And Industry, are sure
            of an easy, comfortable Life, but they must go there to obtain it at their own Cost
            & Risque.
          As to your Letters which may arrive from America, I
            shall never see them, & if I should I must be excused from opening them, as I
            have no concern in them whatever—
          It is by no means my business to carry on or convey the
            Correspondences of Gentlemen at a distance who are total strangers to me, and therefore
            I pray that this intercourse may cease.
          I am

          
            
              J. A—
            
          
        